Citation Nr: 1735898	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  08-39 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 0 percent for bilateral hearing loss prior to March 27, 2010, a rating in excess of 10 percent from March 27, 2010, to June 30, 2013, and a rating in excess of 30 percent from July 1, 2013, to November 30, 2016.

2.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2008 and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In February 2011, the Veteran testified before a Decision Review Officer at the RO.  The Veteran testified before the undersigned during a March 2013 videoconference hearing.  Transcripts of those hearings are of record.

In an April 2010 rating decision, a higher 10 percent rating for hearing loss was assigned, effective March 27, 2010.  In a July 2013 rating decision, a higher 30 percent rating for bilateral hearing loss was assigned, effective July 1, 2013.  A December 2016 rating decision assigned a 100 percent rating for hearing loss, effective December 1, 2016.  However, as those increases prior to December 1, 2016, do not represent a total grant of benefits sought on appeal, the claim for an increased rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  


REMAND

Although the Board regrets further delay, remand is necessary to ensure compliance with previous remand directives and proper development.  When there is not substantial compliance with Board remand requests, the Board errs as a matter of law when it does not ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Regarding hearing loss, in an October 2016 Board remand, the Board directed the RO to obtain audiogram findings from June 6, 2013, and July 16, 2013, as referenced in a July 2013 VA audiology record.  Although it appears VA audiology notes from June 6, 2013, and July 16, 2013, were obtained, the missing audiograms referenced in each of those notes is still not of record.  The RO did not document unsuccessful attempts to secure the audiograms.  Therefore, the Board must remand the claim to take appropriate steps to obtain these audiograms.

Regarding the lumbar spine, the October 2016 Board remand directed a VA orthopedic and neurological examination.  In the directives, the Board specifically requested that the VA examiner discuss a January 2015 statement indicating that the Veteran had symptoms of radiculopathy.  Further, the VA examiner was requested to specifically address the effect of the Veteran's low back disability and any associated neurological abnormalities on the Veteran's occupational functioning.  A VA examination was conducted on November 2016.  However the examiner did not address the January 2015 statement, or the Veteran's occupational functioning.  Therefore, the Board must remand the claim to obtain these opinions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain audiogram findings from June 6, 2013, and July 16, 2013.  Please note, already of record are the VA audiology notes from each of those days.  Each note states within to "please see audiogram display for complete hearing threshold levels."  The RO should make attempts to obtain the actual hearing threshold results from audiograms conducted on both June 6, 2013, and July 16, 2013.  Any unsuccessful attempts to secure the audiograms must be documented in the claims file.  

2.  Then, submit the Veteran's claims file to the VA examiner who performed the November 2016 VA examination.  If that examiner is not available, the Veteran should be scheduled for a VA audiology examination.  The examiner must review the claims file and should note that review in the report.  The examiner should provide the following information:

(a) The examiner should address the January 2015 statement signed by J.A.B., MD, which indicates that the Veteran had constant pain in the low back that extended down the right leg, and which seemed to be from sciatic nerve irritation and the presence of two herniated discs.  The examiner should provide a medical opinion reconciling the January 2015 statement with findings that the Veteran had no symptoms of radiculopathy.  The examiner should specifically state whether or not the Veteran has radiculopathy as a result of the lumbar spine disability and should state how that was determined.

(b) The examiner should discuss the effect of the low back disability, and any associated objective neurological abnormalities, on the Veteran's occupational functioning.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




